                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00150-KDB-DSC


 JARED MODE, on behalf of himself and            )
 all others similarly situated,                  )
                                                 )
                   Plaintiffs,                   )
                                                 )
 v.                                              )
                                                 )                   ORDER
 S-L DISTRIBUTION COMPANY LLC,                   )
 S-L DISTRIBUTION COMPANY INC.,                  )
 AND S-L ROUTES LLC,                             )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on Plaintiffs’ “Motion to Compel S-L’s Production

of a Revised Privilege Log or Alternatively to Compel S-L to Produce 20 Documents for In Camera

Review” (document # 609) filed January 29, 2021, as well as the parties’ briefs and exhibits

(documents ## 609-1, 610, 615, 616 and 620).

       The Motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§636(b)(1) and is ripe for the Court’s consideration.

       Plaintiffs move to compel Defendants to produce a revised privilege log containing the

information required by Rule 26(b)(5)(A) as applied to the 3,111 documents they have withheld

and the 1,289 documents that have been redacted. In the alternative, Plaintiffs ask the Court to

compel production of the twenty documents for in camera review.


       The Court has carefully considered the record, authorities and the parties’ arguments. For

the reasons stated in Plaintiffs’ Memorandum in Support and Reply, the Court finds that




      Case 3:18-cv-00150-KDB-DSC Document 626 Filed 03/04/21 Page 1 of 2
Defendants’ privilege log contains inadequate information for Plaintiffs to assess whether their

assertion of privilege is proper. Therefore, the Court will grant the Motion to Compel. Defendants

shall produce a revised privilege log containing the information required by Rule 26(b)(5)(A) as

applied to the 3,111 documents it has withheld and the 1,289 documents it has redacted within

twenty-one days of this Order.

       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.


                                      Signed: March 4, 2021




     Case 3:18-cv-00150-KDB-DSC Document 626 Filed 03/04/21 Page 2 of 2
